Title: Charles Christian to Thomas Jefferson, 28 March 1812
From: Christian, Charles
To: Jefferson, Thomas


          
                  Sir, 
                  Police office, New York 
                     28th March 1812
          
                
                
                
                Influenced by a desire to ameliorate the condition of five orphan children (the family of the deceased Mr Cheetham) whose transition from affluence to want has been sudden and calamitous, I took the liberty to address you, under date of the 10th Inst, in their behalf. I now beg leave to solicit a return of the subscription paper as the wants of those children have become so urgent as to require an immediate application and circulation of that paper.
                
          I have the honor Sir to remain most respectfully Your obedient and very humble servant.
                  Charles Christian
        